Claims Allowed
1.	Claims 3-5 and 25-33 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 3 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 3, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
the illusion apparatus comprising a final target object(composite duck shown including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 4 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 4, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck , a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 5 identifies the distinct features: “a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 5, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
wherein the background includes a first partial region and a second partial region that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 4-867).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
	Kanda modified by Shapiro teaches and a periodical variation of luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867 – a right Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1) and a periodical variation of luminance in the second partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867 – a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1).
Kanda modified by Shapiro does not expressly disclose and a periodical variation of luminance in the first partial region differs from a periodical variation of luminance in the second partial region, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 25 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 25, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of two objects(grey duck or blue duck’s head, grey duck or blue duck’s rest of body excluding the head) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) or superposition of two objects of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-.
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 26 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 26, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of two objects(grey duck or blue duck’s head, grey duck or blue duck’s rest of body  of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) or superposition of two objects of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 27 identifies the distinct features: “and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 27, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867)(FIGs 3(a)-3(b); p 4-867) obtained by superposition of two objects(grey duck or blue duck’s head, grey duck or blue duck’s rest of body excluding the head) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) or superposition of two objects of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), 
wherein the background includes a first partial region and a second partial region that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 4-867).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, and a periodical variation of luminance in the first partial region differs from a periodical variation of luminance in the second partial region.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
	Kanda modified by Shapiro teaches and a periodical variation of the luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867 – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1) and a periodical variation of the luminance in the second partial region (Kanda: FIGs Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1).
Kanda modified by Shapiro does not expressly disclose and a periodical variation of luminance in the first partial region differs from a periodical variation of luminance in the second partial region, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 28 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either 
	More specifically as to claim 28, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object (black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867) and a background(light grey or yellow) of which luminance(FIGs 3(a)-3(b); p 4-867),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867).
Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 29 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically to claim 29, Kanda discloses an illusion apparatus for
causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) and a background(light grey or yellow) of which luminance(FIGs 3(a)-3(b); p 4-867),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867).
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.
	Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016) and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the 
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 30 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 30, Kanda discloses an illusion apparatus for
causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
 that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867).
Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 31 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either 
More specifically as to claim 31, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) and a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867).
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 32 identifies the distinct features: “a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either 
More specifically as to claim 32, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867)  that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), wherein
the background includes a first partial region and a second partial region 
that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 4-867).
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
	Kanda modified by Shapiro teaches and a periodical variation of the luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867 – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1) and a periodical variation of the luminance in the second partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867 – a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, .
Kanda modified by Shapiro does not expressly disclose and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Independent claim 33 identifies the distinct features: “and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 33, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes(FIGs 3(a)-3(b); p 4-867,) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target (grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867), wherein
the background includes a first partial region and a second partial region
that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 4-867). 
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region. 
	Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
	Kanda modified by Shapiro teaches and a periodical variation of the luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867 – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1) and a periodical variation of the luminance in the second partial region (Kanda: FIGs Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1).
Kanda modified by Shapiro does not expressly disclose and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region, with all other limitations as claimed.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRK W HERMANN/Examiner, Art Unit 2692